Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN102368449).
Regarding claim 1, Zhang teaches a switching apparatus comprising: a handle shaft 7 coupled to a handle 5 and arranged rotatable in a circumferential direction in response to an operation to the handle; and a locking plate 10 arranged movable in a first direction in association with a rotation of the handle shaft, wherein the handle shaft and the locking plate are operable to limit the rotation of the handle shaft, when the handle shaft arrives at an off position of the switching apparatus (when the handle 5 reaches to off position, the pin 3 and the positioning groove lineup and lock or limit the rotation of the handle shaft, see Fig. 1 and page 3).  
Regarding claim 2, Zhang teaches the switching apparatus wherein the handle shaft includes a first pin 3, and the locking plate includes a first slot (positioning groove), and wherein the first pin is received by the first slot when the handle shaft arrives at the 
Regarding claim 3, Zhang teaches the switching apparatus further comprising a hook 3
Regarding claim 12, Zhang teaches a switch, comprising the switching apparatus according to claim 1 (Fig. 1).  
Regarding claim 13, Zhang teaches the switch wherein the handle shaft 7 includes a first pin 3, and the locking plate 10 includes a first slot, and wherein the first pin is received by the first slot when the handle shaft arrives at the off position to prevent a further rotation of the first pin in a positive circumferential direction (Fig. 1 and page 3 of the translated version).  
Regarding claim 14, Zhang teaches the switch further comprising a hook 3 coupled to the locking plate 10, wherein the hook includes an end oriented in a longitudinal direction, the end passing through a hole (positioning groove) on the locking plate (Fig. 1 and page 3).  
Allowable Subject Matter
Claims 4-11 and 15-20 are remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
02/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that “the locking plate 10 of Zhang is fixedly mounted on the shaft seat 2 with a screw. That is, the locking plate 10 is a fixed part and does not move in any direction at all”. However, the examiner cannot concur. Zhang refers the disk 10 as a rotating shaft locking disk, or lock rotating disk or rotary lock and the base 2 as a rotating shaft seat (see translation filed 3/16/2020). The terms “rotating” or “rotary” indicate that the disk 10 and the base 2 are in fact rotatable with the shaft. When the handle shaft 7 is rotated, the rotation motion is transferred to the shaft seat 2 and then to the disk 10. Additionally, the return spring 8 is sleeved on the handle shaft 7, and in order the return spring to be compressed, the shaft seat 2 has to move or rotate downward and apply pressure on the spring, and when the pressure is released the spring resets the operation.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/               Primary Examiner, Art Unit 2833